Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6/10/2021, with respect to the rejection of claims under 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  The previous rejection of claims under 35 USC 112(a) and 112(b) has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 23, 24, and 26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 23, requires, in part, a cap comprising a first region of knitted fibers bundled being made of cotton fibers, and a second region of woven squares that are laid on top of the other and said squares being interlocked with each other to form a triaxial weave structure (see para 0057 of the written specification defining the geometric axis configuration to form a triaxial weave; also see applicant’s fig. 6a-6c showing a first, a second, and a third layer thereof of a three layer triaxial weave structure). In this case, the claimed woven squares are discrete layers of woven squares each layer interlocked with each other to form a triaxial weave structure, i.e. three separate woven squares are interlocked with each other with the yarns of each layer off set to each other layer to form a triaxial layers structure. 
	While the best cited prior art (see notice of cited references) teach cotton liners for helmets including additional protective materials, and helmets with a mixture of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732